Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 10, and 14 are independent.  Claims 1 and 10 are both device Claims.  Claim 10 differs in scope from Claim 1 in that in Claim 10 the same designated function/command is performed by two different devices which is similar to the scope of Claim 7 depending from 1.  Claim 14 is a method Claim parallel to device Claim 1.
This Application was published as U.S. 2019/0272459.
During the process of prosecution please amend to improve clarity in addition to overcoming art.  Note also Chadha in the Conclusion for any future amendments.
Specification
The abstract of the disclosure is objected to because an Abstract should not exceed 150 words and the current Abstract is 214 words.  Put the main point of novelty and non-obviousness in the Abstract.  Instant Abstract repeats Claim 1 in its entirety.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4 and 13 are objected to because of the following informalities: connector is missing.  Suggested amendment:
4. The electronic device of claim 1, wherein the first use pattern information and the second use pattern information comprise at least one of: 

information on a time when the external electronic device is used, 
information on a more used external electronic device if an identical type of external electronic devices are included, 
information related to a user, 
information on an external electronic device preferred by the user, and
time information and weather information, with respect to the one or more external electronic devices. 
Appropriate correction is required.

Language of many of the Claims is awkward and difficult to follow.  Amend the Claim language both for clarity and for overcoming art.
For example, note the following suggestions for Claim 1:
1. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, 
wherein the processor is configured to: 
identify a user as a first user or a second user, wherein the user is identified based at least on voice data received from the user comprising phoneme information obtained using the microphone, 
if the user is identified as the first user:
the first user based on a designated artificial neural network (ANN) algorithm [[based on the user being]] corresponding to the first user, 
identify a first designated electronic device, belonging to the one or more external electronic devices, based on the first use pattern information,
send a first designated operation, corresponding to the phoneme information, through the communication module to the first designated electronic device, and
control the first designated electronic device to perform the first designated operation,
[[and to perform a first designated operation by controlling first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, ]]  and
if the user is identified as the second user:
identify second use pattern information corresponding to [[a]] the second user based on the designated ANN algorithm [[based on the user being]] corresponding to the second user, 
identify a second designated electronic device, belonging to the one or more external electronic devices, based on the second use pattern information,
send a second designated operation, corresponding to the phoneme information, through the communication module to the second designated electronic device, and
control the second designated electronic device to perform the second designated operation,
[[and to perform a second designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information.]] 
wherein the designated ANN algorithm for each user determines use pattern of each external device by each user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2017/0249940) in view of Lee (U.S. 2019/0180744).
Regarding Claim 1, Chen teaches:
1. An electronic device, comprising: [Chen, Figure 1, computing devices 102, 104, out of the devices 102, 104, and 106, have microphones and can receive the voice command.]
a microphone; [Chen, Figure 1, devices 102 and 104 have microphones.  The device that has a microphone becomes a receiver for devices that do not have microphones.  “[0015] In one or more embodiments, the subject technology enables a user to use voice commands to interact with a computing device lacking the capabilities of capturing voice commands. For example, the user may wish to interact with a smart thermostat, which does not have a microphone. A first computing device (e.g., smartphone) may capture a voice command and transmit first voice input data to the server. The server may receive the first voice input data and determine that an intended voice command is for a second computing device different from the first computing device (e.g., smart thermostat). The server may provide instructions associated with the intended voice command to the second computing device.”  “[0017] …. For example, computing devices 102 and 104 may include microphones, and may have instructions stored in memory, which when executed by their respective processors, allow computing devices 102 and 104 to record the user voice commands. Other computing devices, such as computing device 106, may not be able to capture user voice commands because, for example, the devices lack a microphone….”]
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and [Chen, Figure 1, showing the various devices in communication.  “[0021] In some aspects, the computing devices, including computing devices 102, 104 and 106, and server 110, may communicate wirelessly through a communication interface (not shown), which may include digital signal processing circuitry where necessary…..”]
a processor, [Chen, types of devices listed in [0017] inherently include processors and:  “[0004] Aspects of the subject also relates to a system. The system includes one or more processors and a non-transitory computer-readable medium including instructions stored therein, which, when processed by the one or more processors, cause the one or more processors to perform operations…..”  “[0017] … For example, computing devices 102 and 104 may include microphones, and may have instructions stored in memory, which when executed by their respective processors, allow computing devices 102 and 104 to record the user voice commands….” ]
wherein the processor is configured to: 
identify a user based at least on voice data comprising phoneme information obtained using the microphone, [Chen teaches speaker recognition based on voice of the speaker which means based on “phoneme information” of the Claim:  “[0030] In some cases, voice recognition may also be used determine whether a first voice input data and a second voice input data are related. For example, the server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account. In another example, the server 110 may compare a voice profile associated with the user account with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account.”]
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and [Chen directs the recognized command to the pertinent device, via the communication module of the server or the initial device that has the microphone and can receive the voice command, for performance of the command by this other/first contacted device.  The “first designated electronic device” is first selected to be able to carry out the command ([0002]) and then selected from among comparable devices, all of which are capable of performing the requested operation, according to “background data” of the particular device which may include “frequency and duration of user use of a computing device”/“first use pattern information.”  All of these other devices are “external” to the server or to the device with the microphone that received the voice command and sent it to the server.  “[0042] In block 220 of FIG. 2, a first target computing device is determined based on the intended voice command….”  The target pertinent device is selected from among a plurality of devices according to a number of different techniques including determining whether the commands fits the target device and can be performed by that device:  “[0047] For example, the server 110 may determine that the intended task is to "raise the volume by 10." The server 110 may not be able to identify the first target computing device because multiple computing devices associated with the user account (e.g., a TV, radio, other music player) may perform the intended task of "rais[ing] the volume by 10." ….”  To select from between a plurality of devices that can perform the same task several methods are taught by Chen including:  “[0048] … In some aspects, the server 110 may have access to background data associated with each of the computing devices associated with the user account. The background data may include, for example, frequency and duration of user use of a computing device, current battery level, screen size (if applicable), etc. In some aspects, the server 110 may determine the first target computing device based on a comparison of background data associated with the first computing device 102 and background data associated with the second computing device 104. For example, if the frequency of user use of the first computing device 102 is higher than the frequency of user use of the second computing device 104, then the server 110 may determine that the first computing device 102 is the target computing device….” ]
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform a second designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. [Chen, see the mapping of the above limitation.  Selection of the first and second devices is performed by the same method.  Chen also teaches how each command is sent to the intended device for execution:  “[0049] In block 225 of FIG. 2, instructions associated with the intended voice command are provided to the first target computing device for execution. In some aspects, the intended voice command may be associated with a first target computing device and a second target computing device. The server may receive first voice input data from a first computing device 102 and a second voice input data from a second computing device 104. The server 110 may determine an intended voice command and determine the first target computing device and the second target computing device. The server 110 may provide first instructions associated with the intended voice command to the first target computing device and second instructions associated with the intended voice command to the second target computing device….”]
The use of a neural network to learn the patterns of use of devices by the user/speaker (noting that the Claim language is unspecified and much broader than the interpretation that is subjected to the mapping) is not taught by the reference.
Lee teaches:
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and [Lee, Figures 4, 7, and 8.  Figure 4 shows the overall speech command system.  Figure 8 shows generation of a recommendation index for an action based on usage history of the user including the frequency of a certain act.  Figure 7 shows the neural network that provides the reliability of the recommendation (e.g. use the mobile phone instead of the home phone to make the call) that is made.  Lee teaches the use of a neural network/ LSTM ([0072]-[0073]) to learn the usage patterns of a user with respect to several different parameters and also to assign a weight to each parameter of the usage pattern according to user and parameter.  A “recommendation index” is developed which recommends a certain “action.”  The “actions” include the use of a particular device, for example selecting to make a call from a mobile phone or a home phone.  This teaches the use of a pattern learned by a Neural Network (i.e. LSTM) to select a particular device for carrying out the call command.  “[0094] As shown in FIG. 8, the apparatus according to embodiments of the present disclosure may determine a recommendation index for each of one or more actions corresponding to text information based on the text information obtained by speed recognition from audio information and context information at a time when the audio information is obtained. The apparatus may generate a frequency model of a user pattern based on a usage history and a context awareness DB and may analyze and predict the following intelligent system service. For example, the apparatus may extract context awareness data from information associated with a current context, such as a time and place, and the context awareness DB. For example, when the command "call Jain" is obtained, the apparatus may extract information associated with a place (e.g., around Daejeon Station) where the command is obtained, a time (e.g., a quitting time), and an action (e.g., a mobile or home phone). The apparatus may generate a usage pattern frequency model for each of the place, the time, and the action. For example, when there is no history of making a call on a mobile or home phone around Daejeon Station, the apparatus may obtain information indicating that there is no corresponding pattern. The apparatus may obtain information indicating that the frequency of making a call on a home phone in the morning is 50% and that the frequency of making a call on a mobile phone in the afternoon is 100%. The apparatus may obtain information indicating that the frequency of making a connection using the mobile phone between the home phone and the mobile phone is 80%. The apparatus may generate a weight for each of the place, the time, and the action. When there is no pattern associated with the place, the apparatus may determine a weight for the place as "0" and may determine a weight for each of the time and the action as 50%. The apparatus may obtain information indicating that frequency where a user makes a call connection using the mobile phone is 90% and that he or she makes a call connection using the home phone is 10% by applying the obtained information and the weight. The apparatus may generate a recommendation action by determining an action to be recommended as the mobile phone and determining a recommendation index as 90.”  “[0083] The data analysis result module 460 may determine a recommendation action using information transmitted from the vehicle state speech input management module 440, information transmitted from the context awareness data analysis module 450, and a usage history DB. For example, the data analysis result module 460 may construct a recommendation action DB based on an action to be recommended, a recommendation index, a principal component score, a feature point score, a usage patter of the user, and the like. The data analysis result module 460 may calculate reliability of a correlation between a past recommendation action and a real action of the user using a neural network and may verify reliability of a usage log, thus calculating a recommendation action activation value. The data analysis result module 460 may determine whether there is a context to recommend an action to the user, based on the recommendation action activation value.”  “8. The apparatus of claim 7, wherein the controller is further configured to: calculate the recommendation index according to a usage pattern of a user of the vehicle over time, a usage pattern of the user according to place, and a usage pattern for the one or more actions.”  “9. The apparatus of claim 8, wherein the controller is further configured to: assign a weight to each of the usage pattern of the user over time, the usage pattern of the user according to place, and the usage pattern for the one or more actions.”  “6. The apparatus of claim 4, wherein the controller is further configured to: generate a probability model for classifying the feature point using a neural network.”   “[0058] Furthermore, the controller 240 may determine a recommendation index for each of one or more actions corresponding to text information based on the text information obtained by speech recognition from audio information and context information at a time when the audio information is obtained. For example, the controller 240 may obtain text information (e.g., "please find an Italian restaurant that services delicious food around here") corresponding to a voice command included in audio information by performing speech recognition. The controller 240 may obtain context information including information associated with a time (e.g., 1 p.m.) when audio information is obtained, a place (e.g., Seolleung station) where the audio information is obtained, one or more actions (e.g., guide the user to restaurant A and restaurant B) corresponding to text information (e.g., "please find an Italian restaurant that serves delicious food around here"). The controller 240 may determine a recommendation index based on a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. For example, the controller 240 may determine a recommendation index based on a history where the user visits at lunchtime, a history of guiding the user around Seolleung station, frequency where the user visits restaurants A and B, and the like. The controller 240 may assign a weight to each of a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions. A description will be given of a detailed operation of determining the recommendation index with reference to FIG. 8.”  “[0073] The high-capacity statistical analysis may include analyzing a usage pattern based on a usage history. The short/long term memory analysis may include an analysis for recovering association information based on a usage history….”]

    PNG
    media_image1.png
    384
    719
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    500
    611
    media_image2.png
    Greyscale

Chen and Lee pertain to voice commands directed at devices that are capable of executing a function corresponding to the command and both use the pattern of usage of a particular device by a particular user to arbitrate among comparable devices and to avoid conflict or redundancy.  (See [0002] of Chen).  It would have been obvious to use the neural network learning system of Lee which learn the usage patterns of a particular user in order to provide a recommendation to him with the system of Chen to have a neural network system of usage pattern analysis and arbitration between comparable devices as a more model method of pattern analysis.  This combination falls under simple substitution of one known element for another to obtain predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Chen teaches:
2. The electronic device of claim 1, wherein:
 the first use pattern information comprises use pattern information of the first user corresponding to the one or more external electronic devices, and [Chen.  The “first designated electronic device” is selected from among comparable devices, all of which are capable of performing the requested operation, according to “background data” of the particular device which may include “, frequency and duration of user use of a computing device,”/“first use pattern information.”:  “[0048] … In some aspects, the server 110 may have access to background data associated with each of the computing devices associated with the user account. The background data may include, for example, frequency and duration of user use of a computing device, current battery level, screen size (if applicable), etc. In some aspects, the server 110 may determine the first target computing device based on a comparison of background data associated with the first computing device 102 and background data associated with the second computing device 104. For example, if the frequency of user use of the first computing device 102 is higher than the frequency of user use of the second computing device 104, then the server 110 may determine that the first computing device 102 is the target computing device….”]
the second use pattern information comprises use pattern information of the second user corresponding to the one or more external electronic devices. [Chen, see the mapping above.  Selection of first or second external device is according to the same criteria which include frequency and duration of use of the device / “use pattern information.”]

Regarding Claim 3, Chen does not teach the use of a neural network and Lee teaches:
3. The electronic device of claim 1, wherein: 
the first use pattern information comprises use pattern information of the first user to which a weight corresponding to the first user has been applied based on the designated ANN algorithm, and [Lee Figures 4, 7, and 8.  Refer to the rejection of Claim 1 which provides the citations to “weight” as well.  The weight is assigned to different parameters of the usage such as the action, time, and place.  However, all of these weights are assigned according to a particular user.  It is the actions of one user that are at issue.  “9. The apparatus of claim 8, wherein the controller is further configured to: assign a weight to each of the usage pattern of the user over time, the usage pattern of the user according to place, and the usage pattern for the one or more actions.”  “[0058] … The controller 240 may assign a weight to each of a usage pattern over time, a usage pattern according to a place, and a usage pattern for one or more actions….”  Equation in [0091] learns the weight.  “[0094] … The apparatus may generate a weight for each of the place, the time, and the action. When there is no pattern associated with the place, the apparatus may determine a weight for the place as "0" and may determine a weight for each of the time and the action as 50%. The apparatus may obtain information indicating that frequency where a user makes a call connection using the mobile phone is 90% and that he or she makes a call connection using the home phone is 10% by applying the obtained information and the weight. The apparatus may generate a recommendation action by determining an action to be recommended as the mobile phone and determining a recommendation index as 90.”]
the second use pattern information comprises use pattern information of the second user to which a weight corresponding to the second user has been applied based on the designated ANN algorithm. [Lee is user-specific.  The recommendation is developed based on usage pattern and usage history of a particular user.  Accordingly, it differs for each user/driver.  “[0047] As shown in FIG. 1, the vehicle according to embodiments of the present disclosure may take on two users….”  “[0083] … The data analysis result module 460 may calculate reliability of a correlation between a past recommendation action and a real action of the user using a neural network and may verify reliability of a usage log, thus calculating a recommendation action activation value. The data analysis result module 460 may determine whether there is a context to recommend an action to the user, based on the recommendation action activation value.”  “[0107] The apparatus and method for determining reliability of recommendation based on the environment of the vehicle according to embodiments of the present disclosure may enhance a probability of recommending an action matched with an intent of the user by recommending an action based on a context of the vehicle at a time when speech recognition is performed and a previous usage pattern of the user.”  Reliability of the recommendation is learned by the use of a neural network.]
Rationale for combination as provided for Claim 1.  Lee was added for teaching the use of a neural network and the aspects of neural network such as weights come in from Lee under the same rationale.

Regarding Claim 4, Chen teaches:
4. The electronic device of claim 1, wherein the first use pattern information and the second use pattern information comprise at least one of: 
information on a frequency that each external electronic device is used, [Chen teaches that frequency and duration of use of the device are some of the types of background data that are used for selection of a particular device: “[0048] … In some aspects, the server 110 may have access to background data associated with each of the computing devices associated with the user account. The background data may include, for example, frequency and duration of user use of a computing device, current battery level, screen size (if applicable), etc. In some aspects, the server 110 may determine the first target computing device based on a comparison of background data associated with the first computing device 102 and background data associated with the second computing device 104. For example, if the frequency of user use of the first computing device 102 is higher than the frequency of user use of the second computing device 104, then the server 110 may determine that the first computing device 102 is the target computing device….” ]
information on a time when the external electronic device is used, [Chen teaches that frequency and duration of use of the device are some of the types of background data that are used for selection of a particular device.  Duration may teach the “time” of the Claim.]
information on a more used external electronic device if an identical type of external electronic devices are included,  [Chen teaches that frequency and duration of use of the device are some of the types of background data that are used for selection of a particular device.  Frequency of use teaches the “a more used external device” of the Claim and is not limited to whether the devices are identical or not.]
information related to a user, [Chen teaches that frequency and duration of use patterns pertain to the particular user.] 
information on an external electronic device preferred by the user, 
time information and weather information, with respect to the one or more external electronic devices. 

Regarding Claim 5, Chen teaches:
5. The electronic device of claim 1, wherein the processor is configured to:
determine at least one external electronic device, belonging to the one or more external electronic devices and capable of performing the first designated operation, to be the first designated electronic device, and [Chen, Figure 3, “315: Determine a first target computing device based on the first intended voice command.”  Chen finds the device that has the capability of performing the voice command.  For example for a command of “raise the volume by 10” devices that have a volume function are identified as candidates for performing the task and then the most suitable device is arbitrated from amongst these devices:  “[0042] In block 220 of FIG. 2, a first target computing device is determined based on the intended voice command. Since multiple devices may capture a voice command, conflicts or redundancies in execution of the voice command may occur without implementations of proper method for resolving conflicts.”   “[0047] For example, the server 110 may determine that the intended task is to "raise the volume by 10." The server 110 may not be able to identify the first target computing device because multiple computing devices associated with the user account (e.g., a TV, radio, other music player) may perform the intended task of "rais[ing] the volume by 10." …..”  “[0056] In block 315 of FIG. 3, first target computing device is determined based on the first intended voice command. In block 320 of FIG. 3, second target computing device is determined based on the second intended voice command. The first and the second target computing device may not have a microphone and/or may not have captured the voice command. For example, the user may wish to change the temperature of the house, and may speak a voice command, such as "raise temperature by three degrees," near the user's smartphone. Computing device 102 (e.g., a smartphone) may capture the voice command and send the first voice input data to the server 110. The server 110 may determine that a computing device 106 (e.g., a smart thermostat) is the first target computing device….”]
determine at least one external electronic device different from the first designated electronic device, belonging to the one or more external electronic devices and capable of performing the second designated operation, to be the second designated electronic device. [Chen, Figure 3, “320:  Determine a second intended computing device based on the second intended voice command.”  Chen includes the example of raising the temperature that cannot be done by TV or radio and is done by a thermostat. “[0056] In block 315 of FIG. 3, first target computing device is determined based on the first intended voice command. In block 320 of FIG. 3, second target computing device is determined based on the second intended voice command. ….”  “[0057] In block 325 of FIG. 3, first instructions associated with the first intended voice command are provided to the first target computing device for execution. In block 330 of FIG. 3, second instructions associated with the second intended voice command to the second target computing device is provided for execution.” ]

Regarding Claim 6, Chen teaches:
6. The electronic device of claim 1, wherein the processor is configured 
to determine the first designated electronic device of a plurality of external electronic devices based at least on the first use pattern information and to determine the second designated electronic device of the plurality of external electronic devices based at least on the second use pattern information, based on the plurality of external electronic devices of the one or more external electronic devices corresponding to the first designated operation or the second designated operation.  [Chen teaches that when several devices from among the plurality of external devices are identified as appropriate for performing a particular command (see both Figures 2 and 3, determining the intended voice command determining the target device based on the intended voice command) then the conflict and redundancy between the available devices must be resolved.  To resolve the conflict and select one device for execution of the command, Chen teaches a number of different method which include looking at the use pattern of a device by the user such as the frequency and duration of use of the device or how recently the user used this particular device.  “[0042] In block 220 of FIG. 2, a first target computing device is determined based on the intended voice command. Since multiple devices may capture a voice command, conflicts or redundancies in execution of the voice command may occur without implementations of proper method for resolving conflicts.”  “[0047] For example, the server 110 may determine that the intended task is to "raise the volume by 10." The server 110 may not be able to identify the first target computing device because multiple computing devices associated with the user account (e.g., a TV, radio, other music player) may perform the intended task of "rais[ing] the volume by 10."….”   “[0048] In one or more implementations, the server 110 may not be able to identify a first target computing device even after performing the methods described above. In this case, the server 110 may have determined that both the first computing device 102 and the second computing device 104 may execute the user command. The server 110 may choose between the first computing device 102 and the second computing device 104 based on additional background data. In some aspects, the server 110 may have access to background data associated with each of the computing devices associated with the user account. The background data may include, for example, frequency and duration of user use of a computing device, current battery level, screen size (if applicable), etc. In some aspects, the server 110 may determine the first target computing device based on a comparison of background data associated with the first computing device 102 and background data associated with the second computing device 104. For example, if the frequency of user use of the first computing device 102 is higher than the frequency of user use of the second computing device 104, then the server 110 may determine that the first computing device 102 is the target computing device…..”]

Regarding Claim 7, Chen teaches:
7. The electronic device of claim 1, wherein the first designated operation and the second designated operation perform a same function. [Chen:  “[0026] In one or more implementations, the server 110 may determine whether a first voice command captured at the first computing device 102 and a second voice command captured at the second computing device 104 are related. The server 110 may receive voice input data from both the first computing device 102 and the second computing device 104. The received voice input data may be associated with the same command. For example, a voice command may be made in proximity of the first computing device 102 and the second computing device 104. Each of the computing devices may capture the voice command and send its respective voice input data to the server 110. However, some of the received voice input data may be associated with different commands….”]

Claim 10 is an independent Claim with limitations similar to Claim 1 except that for the same command two different devices are identified.  This scope is similar to the scope of Claim 7 and is taught by Chen and Chadha both as provided in the rejection of Claim 7.  The device that is used for performing a particular task is determined based on both the Identity of the Speaker and the Type and Command Capability of the Device.  Two different users may utter the same command and for each only his particular device would respond.  This is taught by Chen (and also Chadha as provided in the Conclusion).
10. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, wherein the processor is configured to:
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and 
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform the {SAME} designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

Claim 11 is a system claim with limitations corresponding to the limitations of system Claim 2 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of system Claim 3 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of system Claim 4 and is rejected under similar rationale.

Claim 15 is a method claim with limitations corresponding to the limitations of system Claim 1 and is rejected under similar rationale.
15. A method, comprising: 
identifying a user based at least on voice data comprising phoneme information obtained using a microphone; 
identifying first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and performing a first designated operation by controlling a first designated electronic device belonging to the one or more external electronic devices and corresponding to the phoneme information through a communication module based on the identified first use pattern information; and 
identifying second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and performing a second designated operation by controlling a second designated electronic device belonging to the one or more external electronic devices and corresponding to the phoneme information through the communication module based on the identified second use pattern information. 

Claim 17 is a method claim with limitations corresponding to the limitations of system Claim 6 and is rejected under similar rationale.
Claim 18 is a method claim with limitations corresponding to the limitations of system Claim 7 and is rejected under similar rationale.
Claim 20 is a method claim with limitations corresponding to the limitations of system Claim 9 and is rejected under similar rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lee in view of Rogers (U.S. 20160011853) and further in view of Bradski (U.S. 2016/0026253).
Regarding Claim 8, Chen and Lee do not teach eye or gaze tracking.
Rogers teaches:
8. The electronic device of claim 1, further comprising 
a camera, [Rogers, Figure 1 of the input devices 20a to 20n, one is a video recording device which inherently includes a video camera.  “[0022] In still another example, in the case of using gaze for the identification of the selection, the speech management system 30 receives an activation signal from the activation switch and, in response, activates the video recording device 20n (or other device) for recording a gaze of the user. The gaze of the user's eyes may indicate a direction of a selected speech enabled system 16a. …”]
wherein the processor is configured to: 
identify a pupil movement of the user using the camera, [Rogers does not teach that the gaze is detected by pupil movement but one of the methods of gaze detection is detecting the pupil movement and thus pupil movement is suggested by Rogers.  “[0026] … The processing can be performed based on gaze recognition techniques known in the art….”]
determine a direction at which the user gazes based at least on the pupil movement, and [Rogers, Figures 1 and 3.  One of the methods of identifying the “speech enabled system” that is the target of the user is through “gaze input 210.”  “[0026] The gaze processing module 34 receives as input the activation flag 44. When the activation flag 44 is equal to TRUE (or other value indicating to activate the speech system selection), the gaze processing module 34 sends a signal 54 to the recording device 20n to activate video recording. In return, the gaze processing module 34 receives recorded gaze data 56. The gaze processing module 34 processes the recorded gaze data 56 to determine a gaze direction. The processing can be performed based on gaze recognition techniques known in the art. … If a gaze direction was recognized, the gaze processing module 34 determines a particular speech enabled system 16a of the speech enabled systems 16a-16n on the aircraft 12 and sets a selected speech enabled system 60 to the particular speech enabled system.”]
determine the first designated electronic device and/or the second designated electronic device based at least on the direction. [Rogers, Figures 1 and 3.  “Determine speech system from gaze direction 230.”   “[0034] …The selected speech system 60 is determined from the direction of gaze of the user at 230…..”]
Chen, Lee, and Rogers pertain to voice commands directed at devices that are capable of executing a function corresponding to the command and require to arbitrate among comparable devices and to avoid conflict or redundancy.  It would have been obvious to use the gaze tracking of Rogers with the system of combination to yield another parameter for selection of the intended device the same way that gaze is used in Rogers.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Rogers teaches that “[0026] … The processing can be performed based on gaze recognition techniques known in the art….”  Rogers does not mention pupil tracking as a method for gaze tracking.
Bradski teaches:
identify a pupil movement of the user using the camera, [Bradski, “[1006] The AR system may track eye gaze in some embodiments. There are three main components to gaze tracking: an eye tracking module (pupil detection and center of cornea detection), a head tracking module, and a correlation module that correlates the eye tracking module with the head tracking module. The correlation module correlates the information between the world coordinates (e.g., position of objects in the real world) and the eye coordinates (e.g., movement of the eye in relation to the eye tracking cameras, etc.).”]
determine a direction at which the user gazes based at least on the pupil movement, and [Bradski, “[0137] FIG. 117 is a schematic of an eye for gaze tracking, according to one embodiment.”   “[0138] FIG. 118 shows another perspective of the eye and one or more cameras for gaze tracking, according to one embodiment.”  Figures 118, 119, and 120 show the cameras for gaze tracking.  “[0142] FIG. 122 illustrates an example method of gaze tracking, according to one embodiment.”]
Chen, Lee, and Rogers pertain to voice commands directed at devices and Bradski teaches gaze tracking particulars in detail.  It would have been obvious to use the details of gaze tracking including the following of the pupil movements from Bradski with the system of combination to for completeness in view of teaching of Rogers that states that it can use the techniques known in the art.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 19 is a method claim with limitations corresponding to the limitations of system Claim 8 and is rejected under similar rationale.

Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lee in view of Kim (U.S. 20180276630).
Regarding Claim 9, Chen and Lee do not discuss a feedback or notification to the user regarding whether an external device is going to respond to the command.
Kim teaches:
9. The electronic device of claim 1, wherein the processor is configured to provide a notification for identifying whether the user's control of the one or more external electronic devices has been permitted based on the user not belonging to one of the first user and the second user. [Kim pertains to authenticating the user for access to certain functions on a mobile device and uses voice of the user as one of the methods of authenticating the user and issues a notification if the authentication fails.  Accordingly, Kim teaches this Claim which appears to be directed to notifying that the function requested by the user will not be executed because the user is not “the first or second user” which probably means that the user is not identified as authorized by the system.  “[0037] In an embodiment, the artificial intelligence unit transmits notification information indicating that an abnormal payment is being performed to a predetermined external terminal when it is determined that the monitored situation information is an abnormal situation based on the comparison result.”  “[0018] In an embodiment, the artificial intelligence unit outputs notification information for requesting additional authentication before execution of the some functions, when an execution request for the limited some functions is received.”  “[0093] The input pattern of the user input may include an input pattern of a user input related to execution of a specific function and an input pattern of a user input related to an operation control of the mobile terminal. The user input applied to the terminal may include various input methods such as a touch input, a button input, a fingerprint input, and a voice input.”   “[0252] Also, although not shown in the drawing, the artificial intelligence unit 130 may compare the voice information of a user included in the pre-learned payment pattern with the voice information at the time of occurrence of the payment event so as to determine whether the user attempting payment has legitimate rights. Then, based on the determination result, if the voice information of the user included in the payment pattern and the voice information at the time of the payment event match each other, the control unit 180 may execute the first payment mode, and if the voice information of the user included in the payment pattern and the voice information at the time of the payment event do not match each other, execute the second payment mode.”  “[0216] …. For example, in the second payment mode, face information, iris information, fingerprint information, voice information, heart rate information, and the like may be requested as authentication information….”  “[0131] In this case, the artificial intelligence unit 130 may switch the first operation mode to the second operation mode, and deliver a control command for performing additional authentication to the control unit 180. The control unit 180 may perform additional authentication based on the control command for performing the additional authentication. For example, as shown in FIG. 3D, the control unit 180 may perform additional authentication and output on the display unit 151 notification information 3500 for requesting a user to perform additional authentication. Through this, a user may use a specific function after additional authentication.”  “[0140] Unlike this, when the additional authentication fails, the control unit 180 may allow the web page to disappear from the display unit 151 so that a user without legitimate rights may no longer use the web page. In this case, the control unit 180 may output the notification information 530 to recognize that the user is not able to use the web page any more, as shown in (d) of FIG. 4A. Through this, the present invention may restrict the use of the mobile terminal when the use of the mobile terminal is detected by a user rather than a legitimate user even during execution of a specific application.”]

    PNG
    media_image3.png
    352
    384
    media_image3.png
    Greyscale

Chen, Lee, and Kim pertain to voice commands directed at devices.  It would have been obvious to use the notification function of Kim with the system of combination in order to provide a notice to the user in the case that his voice is not being recognized as an authorized voice for any of the devices and his requested function will not be carried out so that the user can take other remedial measures.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 14 is a system claim with limitations corresponding to the limitations of system Claim 5 and is rejected under similar rationale.
Claim 16 is a method claim with limitations corresponding to the limitations of system Claim 5 and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chadha (U.S. 2006/0074658) lets the devices receive the voice command and determine whether it is coming from an authorized (recognized) user for whose voice they have been trained (learned) and only if the command is by voice of the authorized user, does the device execute the command.  Otherwise, the received voice is ignored.  In Chadha, each device receives the voice directly and there is no intermediate device to receive the voice first and identify the user and then send the command to the external device that belongs to this user.
The Claim performs its operation in a two-hop process: First the users speak a command to an intermediary device that has a microphone and can identify the user and Second, based on the identity of the user who issued the command the speech is used to control other devices which are referred to as first, second, etc.

    PNG
    media_image4.png
    772
    749
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    883
    508
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1043
    695
    media_image6.png
    Greyscale
                     
    PNG
    media_image7.png
    893
    645
    media_image7.png
    Greyscale


Regarding Claim 1, Chadha teaches:
1. An electronic device, comprising: [Chadha, Figure 5 shows the user device implementation in system 500.  “[0047] Referring now to FIG. 5, a block diagram of a system 500 according to some embodiments is shown. The system 500 may, for example, be utilized to implement and/or perform the methods 200, 300 described herein and/or may be associated with the systems 100, 400 described in conjunction with any of FIG. 1, FIG. 2, FIG. 3, and/or FIG. 4….”  “[0048] In some embodiments, the system 500 may be or include a wireless communication device such as a wireless telephone, a laptop computer, or a PDA. According to some embodiments, the system 500 may be or include a user device such as the user devices 110a-d, 410a-e described herein….”  “[0006] According to some embodiments, systems, methods, and computer code are operable to receive voice input, determine if the voice input is associated with a recognized user, determine, in the case that the voice input is associated with the recognized user, a command associated with the voice input, and execute the command. Embodiments may further be operable to initiate an activation state in the case that the voice input is associated with the recognized user and/or to learn to identify voice input from the recognized user.”]
a microphone; [Chadha, Figure 5, “microphone 508.”]
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and [Chadha, Figure 5, “control circuit 502” and “antenna 504.”  “[0049] The antenna 504 may be any type and/or configuration of device for transmitting and/or receiving communications signals that is or becomes known. The antenna 504 may protrude from the top of the system 500 ….”]
a processor, [Chadha, Figure 5, “control circuit 502.”]
wherein the processor is configured to: 
identify a user based at least on voice data comprising phoneme information obtained using the microphone, [Chadha, Figure 2, 202 and 204: “receive voice input 202” and “Determining if the voice input is associated with a recognized user 204.”  Figure 4 shows a number of users issuing voice commands to a number of different user devices.  Each user device has one or more “recognized users” whose voice the device can recognize as a command.  “[0025] According to some embodiments, when voice input is received by the user device, the user device may utilize information gathered during the learning process to identify the user's voice. The user's voice and/or speech pattern may, for example, be compared to received voice and/or sound input to determine if and/or when the user is speaking. In some embodiments, such a capability may permit the device to distinguish the user's voice from various other sounds that may be present in the device's operating environment…..”  “[0024] At 204, the method 200 may continue by determining if the voice input is associated with a recognized user. The voice input received at 202 may, for example, be analyzed, manipulated, and/or otherwise processed to determine if the voice input is associated with a known, registered, and/or recognized user. In some embodiments, such as where the voice input is received by a user device, the user device may conduct and/or participate in a process to learn how to determine if voice input is associated with a recognized user…..”]
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and [Chadha, Figure 2, 204 and 206.  Figure 4, the command/ “use pattern” by a particular user, such as a “first user,” is identified and given effect only by the devices / “first designated electronic device” that acknowledge the particular user as their “recognized user.”  “[0038] In some embodiments, the first user 402 may, for example, utter a first voice command 442 that includes the sentence "Save Sue's e-mail address." The first voice command 442 may, for example, be directed to the first user device 410a (e.g., the laptop computer). The laptop 410a may, for example, be associated with the first user 402 (e.g., the first user 402 may own and/or otherwise operate the laptop 410a and/or may be a recognized user of the laptop 410a). According to some embodiments, the laptop 410a may recognize the voice of the first user 402 and may, for example, accept and/or process the first voice command 442. In some embodiments, the second and third users 404, 406 may also be talking.”  “[0039] The third user 406 may, for example, utter a voice sound 430 that includes the sentences shown in FIG. 4. According to some embodiments, the laptop 410a may be capable of distinguishing the first voice command 442 (e.g., the command intended for the laptop 410a) from the other voice sounds 430 and/or voice commands 444 within the environment. Even though the voice sounds 430 may include pre-defined command words (such as "call" and "save"), for example, the laptop 410a may ignore such commands because they do not originate from the first user 402 (e.g., the user recognized by the laptop 410a).”   “[0024] …The user of a user device such as a cell phone may, for example, teach the cell phone how to recognize the user's voice. In some embodiments, the user may speak various words and/or phrases to the device and/or may otherwise take actions that may facilitate recognition of the user's voice by the device….”]
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform a second designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. [Chadha, Figure 2, 204 and 206.  Figure 4, each device such as the “second designated device” acknowledges the commands of its particular owner or owners.  This feature of Chadha is described with the focus on the “laptop 410a” which takes the roles of the first and second device of the Claim.  This is because of the way Chadha chooses to describe its process. Otherwise, any of the other devices shown in Figure 4, 410b,c,d,e can teach the “second designated device” of the Claim. because: “[0040] In some embodiments, the third user 406 may be a recognized user of the laptop 410a (e.g., the third user 406 may be the spouse of the first user 402 and both may operate the laptop 410a). The laptop 410a may, for example, recognize and/or process the voice sounds 430 made by the third user 406 in the case that the third user 406 is a recognized user. According to some embodiments, voice sounds 430 and/or commands 442 from multiple recognized users (e.g., the first and third users 402, 406) may be accepted and/or processed by the laptop 410a. In some embodiments, the laptop 410a may prioritize and/or choose one or more commands to execute (such as in the case that commands are conflict).”  “[0043] In some embodiments, the second user 404 may also or alternatively be speaking. The second user 404 may, for example, provide the second voice command 444, directed to the second user device 410b (e.g., one of the cellular telephones). ….””]

Regarding Claim 7, Chadha teaches:
7. The electronic device of claim 1, wherein the first designated operation and the second designated operation perform a same function. [Chadha, Figures 2 and 4, the description of Figures 2 and 4 indicate that each device listens only to the commands given by its own particular recognized user and also teaches that several users may be speaking at the same time and issuing commands and each device gives effect only to the command uttered by the voice of its assigned users.  Accordingly, two different users may be issuing the same command at the same time and each command will be given effect by the device assigned to each particular user.  “[0037] … The three users 402, 404, 406 may also be present in the room and may speak to one another and/or otherwise create and/or produce various voice sounds 430 and/or voice commands 442, 444.”   “[0039] … According to some embodiments, the laptop 410a may be capable of distinguishing the first voice command 442 (e.g., the command intended for the laptop 410a) from the other voice sounds 430 and/or voice commands 444 within the environment. Even though the voice sounds 430 may include pre-defined command words (such as "call" and "save"), for example, the laptop 410a may ignore such commands because they do not originate from the first user 402 (e.g., the user recognized by the laptop 410a).”] 

(Kim (U.S. 20130238326))
Regarding Claim 5, Kim teaches:
5. The electronic device of claim 1, wherein the processor is configured to:
determine at least one external electronic device, belonging to the one or more external electronic devices and capable of performing the first designated operation, to be the first designated electronic device, and [Kim receives the spoken command in an environment where several voice driven devices are present but the commands pertinent to each device differs.  See Figures 2 and 7.  For example a TV can respond to the command of volume control whereas a smartphone responds to a command for placing an outgoing call.  Figures 3, 4, 5, and 6 are flowcharts of 4 methods of determining to which device the voice command belongs and for which device the command was intended.  The 4 criteria are: including attribute information of the device 303, the attribute information in the voice command being supported by the device 403, the identified device attribute information is being currently in use 503, or the command being included in a preset list of voice commands stored on the device 603.  Any of the 4 different criteria teaches “capable of performing the first designated operation” of the Claim.  These are manners of finding the right device for a particular voice command.  “In an environment including multiple electronic devices that are each capable of being controlled by a user's voice command, an individual device is able to distinguish a voice command intended particularly for the device from among other voice commands that are intended for other devices present in the common environment. The device is able to accomplish this distinction by identifying unique attributes belonging to the device itself from within a user's voice command. Thus only voice commands that include attribute information that are supported by the device will be recognized by the device, and other voice commands that include attribute information that are not supported by the device may be effectively ignored for voice control purposes of the device.”  Abstract.  The phrase “Attribute Information” in Kim means features of a device such as Volume or Temperature.]
determine at least one external electronic device different from the first designated electronic device, belonging to the one or more external electronic devices and capable of performing the second designated operation, to be the second designated electronic device. [Kim, Figure 7 provides a table of different devices such as TV, Phone, Laptop, and Refrigerator together with their corresponding pertinent commands.  For example, the temperature control command can be responded to only by the Refrigerator whereas the volume control command is responded to by the TV.]
Regarding Claim 9, Kim teaches:
9. The electronic device of claim 1, wherein the processor is configured to provide a notification for identifying whether the user's control of the one or more external electronic devices has been permitted based on the user not belonging to one of the first user and the second user. [Kim, Figure 8, 807, 808, 809.  After the proper device has been controlled according to the recognized command, information indicating that each device has been controlled according to the command is displayed to the user.  “[0087] …  In some embodiments, the voice recognition capable device may transmit information identifying the voice recognition capable device has been controlled according to the first voice command to not just the second voice recognition capable device, but all other voice recognition capable devices connected to the common local network.”  “[0089] Finally, in step 809 the voice recognition capable device will display information identifying that the voice recognition capable device has been controlled according to the first voice command, and also display information identifying the second voice recognition capable device has been controlled according to the second voice command….”  Kim does not pick the device according to the ownership by the user and rather according to the type and capability of the device.  Accordingly, the notification is provided for any user who issued the voice command that a device is not available for his command which teaches the “based on the user not belong to one of the first user and the second user.”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659
Claims

Claims:
1. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, 
wherein the processor is configured to: 
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform a second designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

2. The electronic device of claim 1, wherein:
 the first use pattern information comprises use pattern information of the first user corresponding to the one or more external electronic devices, and 
the second use pattern information comprises use pattern information of the second user corresponding to the one or more external electronic devices. 

3. The electronic device of claim 1, wherein: 
the first use pattern information comprises use pattern information of the first user to which a weight corresponding to the first user has been applied based on the designated ANN algorithm, and 
the second use pattern information comprises use pattern information of the second user to which a weight corresponding to the second user has been applied based on the designated ANN algorithm. 

4. The electronic device of claim 1, wherein the first use pattern information and the second use pattern information comprise at least one of: 
information on a frequency that each external electronic device is used, 
information on a time when the external electronic device is used, 
information on a more used external electronic device if an identical type of external electronic devices are included, information related to a user, 
information on an external electronic device preferred by the user, 
time information and weather information, with respect to the one or more external electronic devices. 

5. The electronic device of claim 1, wherein the processor is configured to:
determine at least one external electronic device, belonging to the one or more external electronic devices and capable of performing the first designated operation, to be the first designated electronic device, and 
determine at least one external electronic device different from the first designated electronic device, belonging to the one or more external electronic devices and capable of performing the second designated operation, to be the second designated electronic device. 

6. The electronic device of claim 1, wherein the processor is configured 
to determine the first designated electronic device of a plurality of external electronic devices based at least on the first use pattern information and 
to determine the second designated electronic device of the plurality of external electronic devices based at least on the second use pattern information, based on the plurality of external electronic devices of the one or more external electronic devices corresponding to the first designated operation or the second designated operation. 

7. The electronic device of claim 1, wherein the first designated operation and the second designated operation perform a same function. 

8. The electronic device of claim 1, further comprising a camera, wherein the processor is configured to: 
identify a pupil movement of the user using the camera, 
determine a direction at which the user gazes based at least on the pupil movement, and 
determine the first designated electronic device and/or the second designated electronic device based at least on the direction. 

9. The electronic device of claim 1, wherein the processor is configured to provide a notification for identifying whether the user's control of the one or more external electronic devices has been permitted based on the user not belonging to one of the first user and the second user. 

10. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, wherein the processor is configured to:
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a designated operation by controlling a first designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and 
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform the designated operation by controlling a second designated electronic device, belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

11. The electronic device of claim 10, wherein: 
the first use pattern information comprises use pattern information of the first user corresponding to the one or more external electronic devices, and 
the second use pattern information comprises use pattern information of the second user corresponding to the one or more external electronic devices. 

12. The electronic device of claim 10, wherein: 
the first use pattern information comprises use pattern information of the first user to which a weight corresponding to the first user has been applied based on the designated ANN algorithm, and 
the second use pattern information comprises use pattern information of the second user to which a weight corresponding to the second user has been applied based on the designated ANN algorithm. 

13. The electronic device of claim 10, wherein the first use pattern information and the second use pattern information comprises at least one of: information on a frequency that each external electronic device is used, information on a time when the external electronic device is used, information on a more used external electronic device if an identical type of external electronic devices are included, information related to the user, information on an external electronic device preferred by the user, time information and weather information, with respect to the one or more external electronic devices. 

14. The electronic device of claim 10, wherein the processor is configured to determine the first designated electronic device of a plurality of external electronic devices based at least on the first use pattern information and to determine the second designated electronic device of the plurality of external electronic devices based at least on the second use pattern information, when the plurality of external electronic devices of the one or more external electronic devices corresponds to the designated operation. 

15. A method, comprising: 
identifying a user based at least on voice data comprising phoneme information obtained using a microphone; 
identifying first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and performing a first designated operation by controlling a first designated electronic device belonging to the one or more external electronic devices and corresponding to the phoneme information through a communication module based on the identified first use pattern information; and 
identifying second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and performing a second designated operation by controlling a second designated electronic device belonging to the one or more external electronic devices and corresponding to the phoneme information through the communication module based on the identified second use pattern information. 

16. The method of claim 15, further comprising: 
determining at least one external electronic device belonging to the one or more external electronic devices and capable of performing the first designated operation to be the first designated electronic device; and 
determining at least one external electronic device different from the first external device, belonging to the one or more external electronic devices and capable of performing the second designated operation, to be the second designated electronic device. 

17. The method of claim 15, further comprising: 
based on a plurality of external electronic devices of the one or more external electronic devices corresponding to the first designated operation or the second designated operation, 
determining the first designated electronic device of the plurality of external electronic devices based at least on the first use pattern information, and 
determining the second designated electronic device of the plurality of external electronic devices based at least on the second use pattern information. 

18. The method of claim 15, wherein the first designated operation and the second designated operation perform a same function. 

19. The method of claim 15, wherein performing the first designated operation and/or performing the second designated operation comprises: 
identifying a pupil movement of the user using a camera; 
determining a direction at which the user gazes at least based on the pupil movement; and 
determining the first designated electronic device or second designated electronic device of the one or more external electronic devices based at least on the direction. 

20. The method of claim 15, further comprising providing a notification for identifying whether control of the one or more external electronic devices corresponding to the user is permitted based on the user not belonging to the first user and/or the second user.

1. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, 
wherein the processor is configured to: 
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, 
belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform 
a second designated operation by controlling a second designated electronic device,
belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

10. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, 
wherein the processor is configured to:
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a designated operation by controlling a first designated electronic device, 
belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and 
identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform 
the designated operation by controlling a second designated electronic device, 
belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

1. An electronic device, comprising: 
a microphone; 
a communication module comprising communication circuitry configured to be connected to one or more external electronic devices; and 
a processor, 
wherein the processor is configured to: 
identify a user based at least on voice data comprising phoneme information obtained using the microphone, 
identify first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and to perform a first designated operation by controlling a first designated electronic device, 

belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified first use pattern information, and

identify second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and to perform 

a second designated operation by controlling a second designated electronic device,

belonging to the one or more external electronic devices and corresponding to the phoneme information, through the communication module based on the identified second use pattern information. 

15. A method, comprising: 









identifying a user based at least on voice data comprising phoneme information obtained using a microphone; 

identifying first use pattern information corresponding to a first user based on a designated artificial neural network (ANN) algorithm based on the user being the first user and performing a first designated operation by controlling a first designated electronic device 

belonging to the one or more external electronic devices and corresponding to the phoneme information through a communication module based on the identified first use pattern information; and 

identifying second use pattern information corresponding to a second user based on the designated ANN algorithm based on the user being the second user and performing 

a second designated operation by controlling a second designated electronic device 

belonging to the one or more external electronic devices and corresponding to the phoneme information through the communication module based on the identified second use pattern information.